Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-15 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vosshall, US Patent 7,707,136, in view of Manoharan et al., US PGPub 2015/0277775, further in view of Jayanthi, US Patent 8,868,505.
With respect to claim 1, Vosshall teaches a method for host-based caching, the method comprising: 
receiving, by a host, a request for data, in col. 5, lines 18-22, where a read or write request form the client is received at the data set service 112. As described in col. 3, lines 61-63, the data set service comprises a plurality of hosts, and thus is it a host receiving the request for data, as in the present limitation;
determining, by the host, a hash value corresponding to the data, in col. 5, lines 25-29, 
applying, by the host, a mask to the hash value, in col. 5, lines 36-56, where each host is assigned a relevant portion of the hash values, 
matching, by the host, the masked hash value with a bit pattern associated with a host of the plurality of hosts to identify the host that owns a dataspace portion that includes the data, so as to store the data for sharing with other hosts in the plurality of hosts, in col. 5, lines 44-64, where the host that owns the data is identified based on the hash range.
Vosshall fails to teach the data is stored locally in the host in a cache. Manoharan teaches this in par. 16.
Vosshall and Manoharan fail to teach searching a cache associated with the host using an address associated with the data for the hash value, wherein the hash value corresponds to one of a plurality of hosts on which the data is stored. Jayanthi teaches:
determining, by the host, a hash value corresponding to the data by searching a cache associated with the host using an address associated with the data for the hash value, wherein the hash value corresponds to one of a plurality of hosts on which the data is stored, in fig. 8 and col. 9, lines 13-35, where the object tracking list 805 is the cache, and the data object identifier is the address associated with the data for the hash value, the data object identifier corresponding to a particular host, as shown in fig. 8. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Vosshall and Manoharan before him before the earliest effective filing date, to modify the host storing method of Vosshall with the host storing method of Manoharan, in order to migrate workloads across host computing systems based on usage characteristics, which improves performance, as taught by Manoharan in par. 11. Further, it would have been obvious also having the teachings of Jayanthi, to modify the host storing method of Vosshall and Manoharan with the host storing method of Jayanthi, in order to replace a host if a host crashes or otherwise becomes available, as taught by Jayanthi in col. 9, lines 36-46. 
With respect to claim 2, Vosshall teaches the method of claim 1, wherein each host in the plurality of hosts owns a unique portion of the dataspace as to store data associated with its unique portion for sharing with other hosts, in col. 5, lines 44-49.  
With respect to claim 3, Vosshall teaches the method of claim 1, wherein matching the masked hash value with the bit pattern associated with the host comprises: determining that the host that received the request for the data owns the dataspace portion that includes the data, in col. 5, lines 44-64, where the host that owns the hash value has the data.
With respect to claim 4, Vosshall teaches the method of claim 3, further comprising: retrieving, by the host, the data from its own cache, in col. 5, lines 44-64.
With respect to claim 5, Vosshall teaches the method of claim 1, further comprising: requesting, by the host, the data from the host that owns the dataspace portion that includes the data, in col. 5, lines 44-64, where the request is passed in the ring until the host that owns the data is found.
With respect to claim 8, Manoharan teaches the method of claim 1, wherein matching the masked hash value with the bit pattern associated with the host comprises:  searching a translation table for a subset of bits from the hash value; and identifying a host associated with the subset of bits, in par. 13, where the global digest table is the translation table that is searched to identify the host.
With respect to claim 9, Manoharan teaches the method of claim 1, further comprising: requesting, by the host, the data from the host that owns the dataspace portion that includes the data, in par. 16, where the requested data is in one of the host computing systems 140A-N.
With respect to claim 10, Manoharan teaches the method of claim 9, wherein requesting the data from the host that owns the dataspace portion that includes the data comprises: sending, by the host, the hash value to the host that owns the dataspace portion that includes the data, in par. 16 where the hash signature is sent to the host that has the data.
Claims 11-15 and 18-20 are a system that correspond to claims 1-5 and 8-10 and are rejected using similar logic.
With respect to claim 21, Vosshall teaches the method of claim 1, further comprising: 
receiving, by the host, data from the dataspace portion owned by the host from another host in the plurality of the hosts, in col. 5, lines 44-64, where the request is passed in the ring until the host that owns the data is found;  
Manoharan teaches storing, by the host, the data in a cache designated for sharing with other hosts in the plurality of hosts, in par. 15.
With respect to claim 22, Vosshall teaches the system of claim 11, wherein the plurality of hosts collectively own an entirety of the dataspace, in col. 5, lines 44-64.
With respect to claim 23, Vosshall teaches the system of claim 11, wherein portions of the dataspace owned by each host are equal in size, in col. 14, lines 1-19, where each host has N/S of the datasets.
With respect to claim 24, Vosshall teaches the system of claim 11, wherein portions of the dataspace owned by each host vary in size, in col. 4, lines 19-31, where the number of data sets owned by each host depends on the weight of the respective hosts.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed towards Vosshall failing to teach searching a cache associated with the host using an address associated with the data for the hash value, wherein the hash value corresponds to one of a plurality of hosts on which the data is stored. These arguments are moot, as the new Jayanthi reference has been supplied to teach this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136